         Case 5:18-cv-00886-CLS Document 37 Filed 07/29/19 Page 1 of 2                   FILED
                                                                                 2019 Jul-29 PM 03:21
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

DIANE HARRIS,                           )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )     Civil Action No. 5:18-CV-0886-CLS
                                        )
WAL-MART STORES EAST,                   )
L.P.,                                   )
                                        )
       Defendant.                       )

                         ORDER AND FINAL JUDGMENT

       This case is before the court on defendant’s motion for summary judgment

(doc. no. 22), and defendant’s motion to strike the affidavit of Dexter Morris and

preclude plaintiff from using Morris as a witness in this case (doc. no. 29).

       In accordance with the memorandum opinion entered contemporaneously

herewith, the motion to strike is GRANTED. It is ORDERED that Dexter Morris’s

affidavit and its attachments (doc. no. 28-2) are STRICKEN. Plaintiff may not rely

upon Morris’s testimony for any purpose.

       Defendant’s motion for summary judgment also is GRANTED, and it is

ORDERED, ADJUDGED, and DECREED that all claims embraced herein be, and

the same hereby are, DISMISSED with prejudice. Costs are taxed to plaintiff. The

clerk is directed to close this file.
 Case 5:18-cv-00886-CLS Document 37 Filed 07/29/19 Page 2 of 2




DONE this 29th day of July, 2019.


                                      ______________________________
                                      United States District Judge




                                -2-
